Fourth Court of Appeals
                               San Antonio, Texas
                                   September 29, 2016

                                   No. 04-15-00107-CV

                                   Justin V. HAYNES,
                                         Appellant

                                            v.

                                 Alicia Bryan HAYNES,
                                         Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-14023
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
      The appellee’s unopposed motion to withdraw as co-counsel is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court